Citation Nr: 0713296	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to December 
1962.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In an August 2006 videoconference hearing before the Board, 
the veteran stated that he experienced "an extreme breathing 
condition" during active military service.  He stated that 
he was taken to the hospital and told that he had asthma.  
The veteran also stated that asthma was a condition which 
would have disqualified him from flight training and that as 
a result, the medical examiner offered to diagnose the 
condition as something other than asthma so that he could 
complete his flight training.  The veteran stated that he 
accepted this offer and that the respiratory condition was 
then given a non-disqualifying diagnosis.

The service medical records show that he was repeatedly 
treated for respiratory conditions between October 1959 and 
February 1960, including extensive hospital examinations.  
While these records do not provide a diagnosis of asthma, 
they repeatedly state that the veteran had asthmatic 
symptoms.  The October 1959 medical report stated that the 
"[i]nitial impression was that [the veteran] was suffering 
from an asthmatic bronchitis or a bronchitis simulating an 
asthmatic attack and an early viral pneumonitis."  The 
report also referred to the condition as an "acute 
bronchitis - asthmatic like attack," and stated that "there 
seemed to be a frank asthmatic attack."  Eventually, the 
condition was given a diagnosis of sinusitis.  A February 
1963 medical report that stated that the veteran had acute 
sinusitis.  Accordingly, there is evidence of record that a 
respiratory disorder was diagnosed in service.

The Board notes that the veteran has not been provided with a 
VA examination to determine the existence and etiology of a 
respiratory disorder.  Accordingly, a medical examination is 
in order to determine the existence and etiology of a 
respiratory disorder.  38 C.F.R. §§ 3.159, 3.326 (2006); see 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Furthermore, in the transcript of the August 2006 
videoconference hearing before the Board, the veteran 
identified several physicians who had treated him for his 
claimed respiratory disorder during military service and 
after separation from military service.  The record shows 
that there has been no attempt to obtain medical evidence 
from these physicians.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
respiratory disorders, to specifically 
include the physicians mentioned in the 
August 2006 videoconference hearing 
before the Board.  An attempt must be 
made to obtain, with any necessary 
authorization from the veteran, copies 
of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.	The veteran must be afforded a VA 
examination to ascertain the etiology of 
any respiratory disorder found.  The 
claims file and a copy of this remand 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make these determinations must be 
ordered.  Thereafter, based upon review 
of the service and post-service medical 
records, the examiner must provide an 
opinion as to whether any current 
respiratory disorder found is related to 
the veteran's military service.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

